internal_revenue_service uil number release date cc dom fi p plr-122660-98 april taxpayer state r manufacturer x manufacturer y manufacturer z a a b c d e f g h k l m n dear this is in reply to your letter dated date requesting a ruling that taxpayer is taxable as an insurance_company and subject_to the provisions of parts ii and iii of subchapter_l of the internal_revenue_code_of_1986 as amended taxpayer is a state r corporation regulated by the state r department of insurance taxpayer is a wholly-owned stock subsidiary of a and joins in filing a consolidated_income_tax_return on the basis of a’s fiscal_year ending september facts taxpayer operates nationwide and is regulated by the insurance departments in states taxpayer originally operated as a conventional automobile club providing towing in the event of mechanical breakdown emergency roadside assistance trip planning and other travel-related services to individual motorists in exchange for annual prepaid membership dues taxpayer has expanded its services to include not only the trip planning and retail program but also private label emergency service wholesale programs taxpayer represents that currently less than l of its contracts provide trip planning routing services and that m of its revenue is derived from roadside assistance and related_services retail program the fee for the retail program is a the wholesale programs represent the majority of contracts the wholesale programs are provided in the names of the automotive manufacturers and are limited to roadside assistance services the manufacturers include manufacturer x manufacturer y and manufacturer z taxpayer sells two types of contracts the most common type is referred to as the risk based contract the contracts with manufacturers x and y are examples of risk based contracts and are described below in further detail in the case of the risk based contract taxpayer is paid a specific amount either directly by the member under the retail programs individual memberships or by the automotive manufacturers under the wholesale programs automotive manufacturer contracts generally taxpayer is responsible for providing the roadside assistance service at its expense regardless of the number of breakdowns any one motorist may have taxpayer is financially at risk with respect to each individual risk based contract as any one vehicle may require emergency assistance numerous times resulting in service_costs exceeding contract fees total contract fees are sufficient to cover the cost of such service based on projected claims and historical experience taxpayer represents that for the year ended date approximately n of its revenue is from risk based contracts the second type of contract is the no risk contract the contract with manufacturer z is an example of a no risk contract as described below the automobile manufacturer is responsible for the cost for any dispatch and emergency roadside service therefore under the no risk contract the risk is retained by the automobile manufacturer taxpayer also maintains a 24-hour toll free number to ensure prompt delivery of emergency roadside assistance services to motorists taxpayer has created a network of towing operators and locksmiths the contractual arrangement between taxpayer and the tow operators and locksmiths is standardized at volume based rates on a fee-for service basis the towing operators and locksmiths who perform the actual roadside assistance are independent contractors not employees of taxpayer manufacturer x contracts approximately k of taxpayer’s revenue for the period ending date is from its contracts with manufacturer x these contracts provide emergency roadside assistance service under extended warranty service contracts and the basic warranty plan to manufacturer x’s customers in taxpayer and manufacturer x entered into a new contract to cover emergency roadside service provided to customers under the basic warranty plan the new contract offers emergency roadside services to drivers of covered vehicles all new motor vehicles designated by manufacturer x as or model_year manufacturer x motor vehicles that are models for delivery in the united_states for a period of three years or thirty six thousand big_number miles whichever occurs first under the terms of the agreements manufacturer x will pay taxpayer b per covered vehicle as the basic fee for providing services to manufacturer x and to customers the basic fee will be taxpayer's total compensation from manufacturer x for providing services regarding a covered vehicle the basic fee is payable monthly to taxpayer however if the cumulative number of dispatches regarding covered vehicles manufactured in a given model_year exceeds the applicable model_year cap c of the covered vehicles manufactured by or for manufacturer x for delivery in the united_states for such model_year manufacturer x will reimburse taxpayer for actual payments made by taxpayer to a service provider for rendering roadside assistance upon each such additional dispatch no additional fee is paid for dispatch as was provided for in the contract in the event the dispatches fall below the applicable model_year cap taxpayer will provide manufacturer x a credit of d per covered vehicle for each one percent of usage that falls below the applicable model_year cap the emergency roadside assistance services provided by taxpayer pursuant to the contracts with manufacturer x are comprised of the following gasoline refill up to two gallons of gasoline locksmith services for automobile lockouts flat tire change battery recharge or a jump start and towing service to the nearest manufacturer x-branded dealership of another manufacturer x-branded dealership no more than twenty- five miles more distant than the nearest manufacturer x branded dealership if requested by customer in addition manufacturer x will pay taxpayer e per call under the contract for each telephone call by a customer to a toll free number that is not related to such customer receiving emergency roadside services manufacturer y taxpayer’s contract with manufacturer y is also a risk based contract manufacturer y pays to taxpayer h annually per vehicle sold or leased by a manufacturer y dealership in return taxpayer agrees to provide emergency roadside services including towing to the nearest manufacturer y dealership in any instance where a covered vehicle is disabled due to a problem covered under the warranty in the event that a manufacturer y dealership is not available to receive the vehicle taxpayer shall arrange for the vehicle to be towed to a place for safekeeping until such dealership may accept the vehicle the responsibility for the expenses for such roadside services are entirely borne by taxpayer in the event that a customer refuses to give the vehicle towed to the nearest manufacturer y dealership such customer shall be responsible for arranging for services manufacturer z taxpayer’s contract with manufacturer z is a no risk contract taxpayer charges a data base fee of f for each manufacturer z vehicle sold costs associated with emergency roadside service are passed on to and paid_by manufacturer z specifically taxpayer charges manufacturer z a g dispatch fee plus the service cost with respect to emergency roadside service law and analysis sec_831 of the internal_revenue_code provides that taxes computed under sec_11 are imposed for each tax_year on the taxable_income of every insurance_company other than a life_insurance_company sec_1_831-3 of the income_tax regulations provides in part that for purposes of sec_831 and sec_832 the term_insurance companies means only those companies which qualify as insurance_companies under former sec_1_801-1 of the regulations now sec_1_801-3 sec_1_801-3 provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code whether an entity is an insurance_company for federal_income_tax purposes depends on the character of the business actually done in the taxable_year if an entity is primarily engaged in the issuance of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies then the entity is subject_to tax as an insurance_company regardless of its classification under state law sec_1_831-3 and sec_1 a of the income_tax regulations revrul_83_172 1983_2_cb_107 revrul_71_404 1971_2_cb_260 see also 285_us_182 neither sec_832 of the code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal tax purposes is found in 312_us_531 in which the supreme court states that h istorically and commonly insurance involves risk-shifting and risk-distributing id pincite case law has defined an insurance_contract as a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss 199_f2d_508 7th cir in addition the risk transferred under the contract must involve the assumption of another’s risk of economic loss 66_tc_1068 aff’d 572_f2d_1190 th cir cert_denied 439_us_835 revrul_89_96 1989_2_cb_114 risk shifting occurs when the insured facing the possibility of an economic loss transfers part or all of the financial consequences of the loss to the insurer if the insured has shifted its risk to the insurer then a loss does not affect the insured because the loss is offset by the proceeds of an insurance payment see revrul_88_72 1988_2_cb_31 clarified by revrul_89_61 1989_1_cb_75 risk_distribution incorporates the statistical phenomenon known as the law of large numbers 811_f2d_1297 9th cir the insurer assumes a risk of loss as part of a plan to distribute actual losses among a large group of persons with similar risks when additional statistically independent risk exposures are insured an insurance company’s potential total loss increases as does the uncertainty regarding the amount of that loss as the uncertainty regarding the company’s total loss increases however there is an increase in the predictability of the insurance company’s average loss total loss divided by the number of exposure units that is when the sample number increases the probability density function of the average loss tends to be more concentrated around the mean due to this increase in predictability there is a downward trend in the amount of capital that a company needs per risk unit to remain at a given level of solvency see revrul_89_61 while risk shifting and risk_distribution are essential to the concept of insurance judicial decisions have made it clear that not all business transactions which involve an element of risk to the contracting parties involve insurance more specifically judicial decisions have made it clear that the sale_of_goods or services through the negotiation of a discounted fee does not constitute insurance although the seller of goods or services might sustain a loss from the transaction the seller is presumed to exercise sufficient control_over the events that produce the loss ie the cost of furnishing the goods or services in question so that no loss occurs on account of a fortuitous event in 107_f2d_239 d c app the court discussed the difference between a business risk and an insurance risk in holding that group health’s contracts did not involve the provision of insurance the court noted that insurance primarily involves contractual security against risk of loss whereas a health service_contract is not insurance if it is concerned primarily with getting services rendered to its members and doing so at lower prices made possible by quantity purchasing and economies in operation f 2d pincite the court further stated that the presence of an incidental element of risk does not in and of itself render a health service_contract one of insurance f 2d pincite thus the elements of risk shifting and risk_distribution must be central to the main purposes of the transaction the contract between taxpayer and manufacturer z is an example of a fee-for-service arrangement which does not involve a shifting of insurance risk under the contract taxpayer agrees to provide dispatch and referral services to consumers of manufacturer z vehicles at a prospectively set rate taxpayer charges manufacturer z a g fee for each dispatch the actual costs of providing emergency roadside assistance services to consumers are passed on to manufacturer z this type of contract is a service_contract the contracts between taxpayer and manufacturers x and y are insurance contracts under the contracts between taxpayer and manufacturers x and y taxpayer for a fixed price is obligated to indemnify a contractholder for the economic loss arising from any emergency roadside assistance during the contract period by accepting a large number of risks taxpayer distributes the risk of loss under the contracts so as to make the average loss on a contract more predictable because issuance of risk based contracts such as those with manufacturers x and y represent taxpayer’s primary and predominant business taxpayer qualifies to be taxed as an insurance_company conclusion accordingly taxpayer is taxable as an insurance_company and subject_to the provisions of parts ii and iii of subchapter_l of the internal_revenue_code_of_1986 as amended no opinion is expressed under other sections of the code and income_tax regulations which may also apply this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the next federal_income_tax return to be filed by taxpayer sincerely yours assistant chief_counsel financial institutions and products by signed by mark s smith mark s smith chief branch
